UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA
Plaintiff,

-VS- Case No. 3:21-CR-19

RAYSHAWN ISREAL

Defendant.

 

ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR BOND RECONSIDERATION
AND ORDERING THE DEFENDANT RELEASED FROM JAIL

 

On May 21, 2021, Defendant renewed his motion for reconsideration of bond in open court.
Defendant requested release on his own recognizance with conditions pending resolution of the
above captioned case. Defendant is currently in custody at the Butler County Jail.

Upon further report and review from Pretrial Services and without objection by the
Government, this Court finds that Defendant’s oral motion for reconsideration of bond well-founded
and grants the same.

It is the Order of the Court, Defendant be released on Tuesday, May 25, 2021, to Pretrial
Services no later than 9:30 a.m. Defendant is to participate in Home Incarceration with Electronic
Monitoring and abide by any conditions of release as determined appropriate by Pretrial Services.

DONE and ORDERED in Dayton, Ohio, this 24" da

 
 
   
 

 

T AS M. ROSE, JUDGEY
UNIMSD States STRICT COURT
